Title: From George Washington to Major General John Sullivan, 20 December 1778
From: Washington, George
To: Sullivan, John


  
    Dr Sir
    Head Quarters Middle brook [N.J.] 20th Decr 1778.
  
I have your two letters of the 2d and 7th Int. now before me.
  The order communicated by the adjutant General to Col. Jackson was in consequence of my instructions. It is not however my desire to remove the band in case it has been procured at the cost of  the officers, and is kept up at their private expence. This is a prerogative I could not think of assuming. But on the other hand, if it belongs to, and is supported by the public I shall adhere to my former order —you must certainly  be of opinion with me that the necessity for such a thing is much greater here than it can be any where else. Under these circumstances, I could wish the matter to be considered; especially  
    
    
    
    when I add that I can make no distinction in Corps—A Band is no part of our establishmt—to endulge one Regiment therefore & refuse another (equal in pretensions) is setting up inviduous distinctions which cannot be productive of any good but may of much evil and ought to be avoided.
I have been applied to lately by Col. Le Radiere for the discharge of a certain de Marcere a private in Colonel Angels Regiment. De Marcere it appears inlisted in the service from necessity. Col. Le Radiere claims him for a relation, and is much interested in his dismission. As the Col. is a foreigner and urges it under all these circumstances I have consented to his discharge. You will be pleased to give orders for this purpose, and should the soldier be indebted to the Regiment you will see by the inclosed paper that Colonel Radiere takes it upon himself. You may transmit the account in your next letter should this be the case. I am &.
  
    G.W.
  
  
P.S. The 30th of this month being prescribed by the honorable Congress as a day of thanksgiving, you will be pleased to have the same observed in the army under your command.
  
